Citation Nr: 1541962	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a fracture of the right elbow.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an increased rating for residuals of a left partial parotidectomy, currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date earlier than August 7, 2006, for the award of a 10 percent disability rating for residuals of a left partial parotidectomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1961 to May 1965 and from January 1968 to June 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO increased the disability rating for the appellant's service-connected residuals of a left partial parotidectomy to 10 percent, effective August 7, 2006, and determined that new and material evidence had not been received to reopen previously denied claims of entitlement to service connection for residuals of a fracture of the right elbow and hemorrhoids.  

In July 2014, the appellant testified at a hearing at the San Antonio RO before the undersigned Veterans Law Judge.   A transcript is of record.

In an October 2014 decision, the Board determined that new and material evidence had been received to reopen the previously denied claim of entitlement to service connection for hemorrhoids.  The Board remanded the underlying claim of service connection for hemorrhoids to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, as well as the remaining issues on appeal.  A review of the record shows that the RO has substantially complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 1979 rating decision, the RO denied service connection for residuals of a fracture of the right elbow.  The appellant did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence received since the final December 1979 rating decision denying service connection for residuals of a fracture of the right elbow is either cumulative of the evidence previously considered or does not raise a reasonable possibility of substantiating the claim of service connection for residuals of a fracture of the right elbow.

3.  Hemorrhoids were not present during the appellant's active service, and the most probative evidence establishes that his current hemorrhoid condition is not causally related to his active service or any incident therein, including treatment for perianal pruritis.  

4.  The appellant's residuals of a left partial parotidectomy consist of a linear scar exhibiting one characteristic of disfigurement, but no distortion or asymmetry of the facial features and no limitation of function.

5.  The appellant's left partial parotidectomy scar also exhibits occasional tenderness with peri-incisional numbness.  

6.  The appellant's claim for an increased rating for his service-connected residuals of a left partial parotidectomy was received by VA on August 7, 2006, and there is nothing in the record upon which to conclude that there was an ascertainable increase in the severity of his disability in the year prior to the date of receipt of his claim.


CONCLUSIONS OF LAW

1.  The December 1979 rating decision denying service connection for residuals of a fracture of the right elbow is final.  38 U.S.C. § 4005(c) (1976) (currently 38 U.S.C.A. § 7105(c) (West 2014)); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) (currently 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)).

2.  New and material evidence has not been received to warrant reopening of the claim of service connection for residuals of a fracture of the right elbow.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Hemorrhoids were not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for a rating in excess of 10 percent for residuals of a left partial parotidectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

5.  The criteria for a separate 10 percent rating for a tender scar from a left partial parotidectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

6.  The criteria for an effective date earlier than August 7, 2006, for the grant of a 10 percent disability rating for residuals of a left partial parotidectomy have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In August 2006 and September 2006 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  These letters included the notification requirements imposed by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA provided an additional notification letter to the appellant in September 2008.  Since that time, the RO has reconsidered the appellant's claim, most recently in the June 2015 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2015); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

Pursuant to the Board's October 2014 remand instructions, the AOJ contacted the Audie Murphy VA Medical Center (MC) and requested that they provided clinical records for the period from June 1980 to June 1982, as the appellant recalled seeking treatment there for his service-connected residuals of a partial parotidectomy.  In making its request, the AOJ expressly advised the VAMC that, if such records had been retired to the archives, a recall was necessary.  In March 2015 and April 2015, however, the VAMC responded that a search had revealed that they had no records pertaining to the appellant during that time frame.  In May 2015, the AOJ contacted the appellant to ascertain whether he had the records in his possession, but he responded that he did not have the records.  See Report of General Information, dated May 21, 2015.  In the June 2015 Supplemental Statement of the Case, the appellant was duly notified that all attempts to obtain such records had been unsuccessful.  Based on the foregoing, the Board finds that further requests for these VA clinical records would be futile and that VA has satisfied the requirements set forth in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

As set forth in more detail below, the appellant has also been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2015).  After reviewing the record, the Board finds that the examination reports obtained are adequate.  The examinations were conducted by qualified medical professionals.  Moreover, the examiners' opinions are thorough and were predicated on both an examination of the appellant as well as a full reading of all available records.  The examiners also provided a rationale for the opinions rendered and the findings necessary to evaluate the disability under the pertinent schedular criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

As set forth above, in July 2014, the appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal, discussed the requirements for reopening previously denied claims based on new and material evidence, the requirements for establishing service connection and an earlier effective dates, and asked questions about the onset, development, and severity of the disabilities discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claims and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

Finally, the Board notes that, in a July 2014 letter to VA, the appellant indicated that he had no other information or evidence to provide in support of his claims and asked VA to decide his claims as soon as possible.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

The appellant's service treatment records corresponding to his first period of active duty show that he was treated on multiple occasions for perianal puritis between December 1964 and March 1965.  No complaints or findings of hemorrhoids were noted on any of these occasions.  

In January 1965, the appellant underwent excision of a benign parotid gland tumor.  He exhibited immediate postoperative paralysis of the 7th cranial nerve which subsequently resolved.  

At the appellant's May 1965 military separation examination, the examiner noted a history of a benign mixed tumor, probably of salivary gland origin, which had been adequately treated by surgical procedure and was currently asymptomatic.  The examiner also noted a history of left 7th nerve palsy, transient, postoperative, asymptomatic.  In connection with the examination, the appellant completed a report of medical history on which he denied having or ever having had piles or rectal disease.  His anus and rectum were examined and determined to normal with no indication of hemorrhoids.  

The appellant's service treatment records also include records corresponding to his subsequent reserve service.  These records show that no pertinent complaints or abnormalities were identified at December 1966 and May 1967 annual medical evaluations.  

Service treatment records corresponding to the appellant's second period of active duty show that, in January 1968, he completed a report of medical history in connection with his return to active duty.  At that time, he denied having or ever having had piles or rectal disease.  He reported a history of a right elbow fracture prior to active duty in 1967.  The medical history report is signed by an examiner and stamped "Qualified For EAD."  

Service treatment records corresponding to the appellant's second period of active duty show that, in April 1968, he reported a history of fracturing his right elbow eight months earlier.  He indicated that he had undergone an open reduction and had had no problems since that time; however, he indicated that he was scheduled for combat school and was afraid he would reinjure it.  In that regard, the appellant noted that, after his August 1967 right elbow fracture, he had been placed in a cast for three weeks after which his doctor advised him not to apply any pressure or strain on his elbow for at least a year.  The appellant was referred to the orthopedic clinic.  On evaluation in the orthopedic clinic, his range of motion was from 5 to 90 degrees, and there was crepitus at the joint.  X-ray studies showed multiple bony fragments around the elbow which appeared to be arising from previous fractures.  The examiner determined that it was okay for the appellant to attend combat school, but that he should not perform pull-ups or push-ups.  The appellant was given a physical profile.  

In February 1969, the appellant completed a report of medical history in connection with his separation from his second period of active duty.  At that time, he again denied a history of piles or rectal disease.  His anus and rectum were examined and determined to be normal with no indication of hemorrhoids.  The appellant also reported a history of surgery to remove a tumor.  The examiner noted a residual scar on the left side of the appellant's face, but no other residuals or abnormalities.  Finally, the appellant reported a history of a right elbow fracture.  The examiner noted "fracture, simple, right elbow, 1959, result of a fall, treated with cast for 8 days.  NCNS."  The appellant denied having swollen or painful joints or a painful or "trick" elbow.  On examination, his upper extremities were normal.  

Post active duty service treatment records include a December 1969 military reenlistment medical examination report.  At that time, the appellant completed a report of medical history on which he endorsed having piles or rectal disease.  The examiner noted that the appellant had mild hemorrhoids which responded to medication.  The appellant also reported a history of an elbow fracture in August 1967.  The examiner again noted "fracture, simple, right elbow, 1959, result of a fall, treated with cast for 8 days.  NCNS."  The appellant's upper extremities were normal on clinical evaluation, and he was determined to be physically fit for reenlistment.  

Post active duty service treatment records also include an October 1979 military reenlistment medical examination report which shows that the appellant's head, face, anus and rectum were examined and determined to be normal at that time.  The appellant's right elbow, however, exhibited abnormalities, and he was referred for additional orthopedic evaluation.  In November 1979, the appellant was evaluated in the orthopedic clinic.  It was noted that the appellant had fallen from a roof in 1967 and had fractured his right elbow, necessitating surgery.  X-ray studies showed severe traumatic arthritis consistent with old trauma.  The appellant also exhibited limitation of motion.  After completing the examination, the examiner determined that the appellant was unfit for enlistment.  

In October 1979, VA received the appellant's original application for VA compensation benefits, seeking service connection for hemorrhoids and residuals of a tumor on the left side of his face.  In November 1979, the appellant submitted an additional claim for service connection for residuals of a fracture of the right elbow.  He indicated that he had fractured his elbow in August 1967, after his first period of active duty but before his second period.  He asserted that his condition had been aggravated during his second period of active duty as a result of his military duties.  He reported that his elbow had gotten progressively worse during service.  

In support of the appellant's claims, the RO obtained VA clinical records showing that, in July 1979, he was seen in connection with his complaints of a 15-year history of prolapsing hemorrhoids.  He indicated that his condition had been off and on and responsive to treatment.  The diagnosis was prolapsing hemorrhoids.  On follow-up examination in October 1979, it was noted that the appellant's hemorrhoid condition was well managed and that he was without current problems.  No other pertinent complaints or abnormalities were recorded in these records.  

In a December 1979 rating decision, the RO granted service connection for residuals of a left partial parotidectomy and assigned an initial noncompensable disability rating, effective October 23, 1979, pursuant to Diagnostic Code 7899.  The RO denied service connection for a malignant tumor on the left side of the face, finding that, although service connection had been established for residuals of a partial parotidectomy, the tumor itself had not been malignant.  In addition, the RO denied service connection for hemorrhoids, finding that, although post-service clinical records showed treatment for prolapsing hemorrhoids, such a condition had not been shown in service.  Finally, the RO denied service connection for residuals of a fracture of the right elbow, finding that the appellant had fractured his right elbow in 1967, after his first period of active duty and prior to his second period of active duty, and that the aggravation of the condition in service had not been shown.  The appellant did not appeal the RO's determination and has not contended otherwise.  

In June 1981, the appellant submitted an application for VA compensation benefits, seeking service connection for a "tumor [left] side of face near ear."  He indicated that he had received treatment at the Audie Murphy VAMC.  

In June 1981, the RO sent the appellant a letter indicating that his claim for compensation for a malignant tumor had been previously denied and that, unless he submitted evidence showing that his condition had been incurred in or aggravated by service, no further action would be taken.  The appellant did not respond.  

In May 1983, the appellant requested a civil service letter.  In a May 1983 rating decision, the RO denied the claim, noting that a compensable rating was not warranted, as the appellant's service-connected partial parotidectomy had no ascertainable residuals.  

On August 7, 2006, VA received the appellant's application for VA compensation benefits, seeking compensation for his service-connected residuals of a partial parotidectomy, as well as service connection for a right elbow disability and hemorrhoids.  

In connection with his claim, the appellant was afforded a fee basis medical examination in September 2006.  He reported a history of a left partial parotidectomy in 1964.  He claimed that he had experienced episodic pain in the left side of face since 1964.  The appellant indicated that he was not receiving any treatment for his condition and that it did not affect his functioning or his ability to keep up with his normal work requirements.  On examination, there was a level scar present at the front of the left ear down under jaw to anterior neck measuring about 13 by 0.3 centimeters.  The scar was hypopigmented, measured less than six square inches, and exhibited abnormal texture of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or hyperpigmentation.  There was some very superficial local numbness about the surgical scar which was sensory only.  The examiner indicated that there was no nerve pattern noted.  The diagnosis was mass of the left parotid, status post surgery with residual scar, numbness, and some episodes of pain.  The examiner indicated that no muscle groups were involved.  

In a March 2007 statement, the appellant indicated that a higher rating was warranted for his service-connected partial parotidectomy, as the residuals also included a lack of saliva and perspiration on the left side of his face while eating.  

The appellant again underwent a VA medical examination in January 2008.  He reported that, in August 1967, while attempting to climb down a tree, he slipped and fell, fracturing his right elbow.  After examining the appellant and reviewing the record, the examiner diagnosed him with a right elbow fracture, status post open reduction and internal fixation, with loss of range of motion and tenderness with scar.  The examiner concluded that the appellant's elbow disability had not been incurred during his periods of active duty.  

Moreover, at the January 2008 VA medical examination, the appellant reported a history of a left partial parotidectomy.  He indicated that his current symptoms were pain with weather changes.  On examination, the examiner observed a scar located in the left anterior auricular area, which was level and measured about 10 by .2 centimeters.  There was tenderness, but no disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema.  The scar caused no distortion or asymmetry.  The diagnosis was a scar, residual of left partial parotidectomy, with residual hypesthesia and tenderness.  

In an August 2008 statement, the appellant contended that an effective date of May 1965 was warranted for the 10 percent rating for his service-connected residuals of a left partial parotidectomy, as he had received treatment for his condition after service.  

In a February 2009 statement, the appellant recalled that, during his period of active duty in 1964, he sought treatment and was advised that he had hemorrhoids.  He indicated that he was prescribed suppositories.  

In pertinent part, VA clinical records dated from May 2007 to July 2013 show that, in May 2007, at an initial clinic visit, the appellant reported that he had a history of surgery in 1964 for a tumor on his face with persistent numbness since that time.  He also reported that for the past ten years, he had been perspiring on left side of face with eating.  Finally, he reported a chronic dry mouth, stating that there was "not enough saliva," for the past year.  The diagnoses included diabetes mellitus.  The appellant's symptoms were not found to be associated with his partial parotidectomy.  

These VA clinical records also note that the appellant had a history of a right elbow fracture with open reduction and internal fixation in 1967, as well as current findings of right elbow arthritis.  A history of a left parotidectomy is also recorded, but no treatment provider attributed any current symptom or pathology to the parotidectomy other than an asymptomatic scar.  

Finally, these records note a history of a hemorrhoidectomy in 1991.  In September 2009, it was noted that the appellant was doing well after completing salvage radiation treatment for prostate cancer.  It was also noted that the appellant had had a history of hemorrhoids prior to radiation, which had included a 1991 hemorrhoidectomy.  The appellant reported that he used medicated wipes for his hemorrhoids to alleviate any symptoms.  During December 2008, February 2010, August 2010, and October 2010 urology clinic visits, rectal examinations revealed that no hemorrhoids were present.  At a June 2013 urology examination, the examiner again indicated that, on rectal examination, the appellant's anus and perineum were normal and that there were no hemorrhoids or rectal masses present.   

The appellant underwent a VA scar examination in March 2014.  The examiner noted a parotidectomy scar, which he indicated was not painful, unstable, or manifested by frequent loss of covering of skin over the scar.  The scar was located on a diagonal extending from left pinna down across left side of neck, measuring 8 by 1 centimeter, for a total of 16 square centimeters.  The scar exhibited disfigurement with underlying soft tissue missing.  There was no abnormal pigmentation or texture, nor was there distortion or asymmetry of the facial features.  The scar did not result in limitation of function, and the appellant exhibited no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.  The scar did not impact the appellant's ability to work.  

The appellant also underwent a VA joints examination in March 2014.  In reviewing the record, the examiner noted that the appellant had a history of a right elbow fracture in 1967 after falling off the roof.  He noted that the appellant had not been on active duty at the time.  Following the injury, the appellant was treated with surgery and a cast.  The appellant reported that his elbow worsened during active duty and now his elbow hurt on a daily basis.  After examining the appellant and reviewing the record, the examiner noted that the appellant's right elbow fracture clearly and unmistakably existed prior to active duty and had not been aggravated beyond its natural progression by an in-service event, injury, or illness.  He noted that, although the appellant currently exhibited pain and arthritis, the pre-service elbow fracture and repair would eventually lead to residual pain and arthritis as its natural progression.

At his July 2014 Board hearing, the appellant testified that he had been experiencing symptoms such as a lack of saliva at night and sweating in the left side of his face when he ate.  He believed that his sweat glands had been cut during his parotid gland surgery.  The appellant also testified that his scar sometimes felt sore, but did not interfere with functions such as eating.  The appellant testified that he could not specifically recall filing a claim for an increased rating for his service-connected residuals of a left partial parotidectomy prior to August 2006, but asserted that an earlier effective date was warranted because his symptoms had been present since undergoing surgery in service.  

With respect to his right elbow, the appellant testified that he fractured it in 1967 prior to his second period of active duty, underwent surgery, and thereafter felt fine.  He indicated that, after he was called to active duty, he began having problems with his elbow, although he did not seek treatment for it.  He indicated that none of his treatment providers had advised him that the right elbow disability had been aggravated during active duty.  

With respect to his hemorrhoids, the appellant testified that it was his recollection that he had been prescribed suppositories for a burning sensation in 1964.  He testified that the medication alleviated the problem, although it recurred several times while he was in service and he followed a similar treatment regimen.  The appellant testified that he did not seek professional care for his hemorrhoids after service until 1991 when he underwent hemorrhoid surgery.  Prior to that time, he treated himself with over-the-counter medications.  The appellant recalled that his treating physicians told him that his hemorrhoids were related to cold weather in service because he had worn thermal underwear, which caused excessive perspiration leading him to develop a rash and hemorrhoids.  

In January 2015, the appellant again underwent a VA medical examination.  On examination, he claimed that, in approximately 1964, he sought medical treatment for a hemorrhoid condition and was prescribed suppositories.  He indicated that he had had hemorrhoid flares intermittently over the years which he treated with over-the-counter medication.  In 1991, he underwent a hemorrhoidectomy which was effective, although he had experienced intermittent symptoms since then.  The examining VA physician reviewed the record on appeal in detail.  Based on an examination of the appellant and a review of the record, the examiner concluded that the appellant's current hemorrhoid condition was less likely than not incurred in or causally related to service or any incident therein.  He explained that the appellant's service treatment records showed that he had been treated for perianal pruritus in service, not hemorrhoids.  The VA physician explained that perianal pruritis is a non-specific symptom which is present in a variety of conditions including psoriasis, contact dermatitis, STDs, scleroderma, perianal abscesses, perianal fistulas, perianal fissures, etc, and is not, in and of itself, diagnostic of hemorrhoids.  He further explained that a review of current medical literature did not establish causal relationship between pruritis or excessive sweating caused by cold weather gear and the development of hemorrhoids.  In light of the foregoing, the examiner explained that the appellant's current hemorrhoid condition is less likely than not (less than 50% probability) causally related to either of the appellant's periods of active duty (i.e. from January 1961 to May 1965 or from January 1968 to June 1969), or any incident therein, to include treatment for perianal puritis or excessive sweating caused by cold weather gear.  In providing his opinion, the examiner included citations to the relevant medical literature.  

In January 2015, the appellant also underwent a VA scar examination.  The examiner noted that the appellant had a history of a left partial parotidectomy in 1964 with a residual scar in the left anterior auricular area, measuring 10 by 0.1 centimeters, and peri-incisional numbness.  He noted that the appellant now reported that he sweats at the site of the scar every time he eats, although the examiner indicated that there was no sweating in the area of the scar at the time of the examination.  The appellant denied drainage from scar as well as pain in the area of the scar.  The scar was stable and did not exhibit frequent loss of covering of skin.  The scar had no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was also no abnormal pigmentation or texture.  In addition, the scar did not distort the facial features or cause asymmetry or palpable tissue loss.  The scar did not cause limitation of function, nor did it impact the appellant's ability to work.  

In a June 2015 addendum, the VA examiner clarified that there was underlying soft tissue missing in the area of the appellant's scar.  Additionally, he indicated that the approximate combined total area of the appellant's scar with missing underlying soft tissue was 16 centimeters squared.  


I.  Right Elbow

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness and aggravation.  Under the presumption of soundness, a Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137 (West 2014).

Where a condition preexisted service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Under the presumption of aggravation, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As set forth above, in a December 1979 rating decision, the RO denied service connection for residuals of a fracture of the right elbow, finding that the appellant had fractured his right elbow in 1967, after his first period of active duty and prior to his second period of active duty.  The RO also determined that the disorder had not been aggravated by the appellant's military service.  Although the record currently available to the Board does not contain a copy of an award letter, control document, or other affirmative indicia of notice of the December 1979 rating decision, a VA decision is legally presumed to have been mailed on the date shown on the decision, and clear evidence to the contrary is required to rebut this presumption.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Sandine v. Derwinski, 1 Vet. App. 26 (1990); see also Rosler v. Derwinski, 1 Vet. App. 241 (1991).  Examples of such clear evidence include mailing a decision to an incorrect address, as well as a decision mailing returned as undeliverable coupled with other possible and plausible addresses available to the Secretary at the time of the decision.  See Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); Cross v. Brown, 9 Vet. App. 18, 19-21 (1996).  In this case, the record contains no such affirmative evidence.  Indeed, the appellant has never contended that he did not receive notification of the December 1979 rating decision.  Moreover, the record does not show, nor has the appellant contended, that new and material evidence was received within one year of the December 1979 rating decision.  Under these circumstances, the Board concludes that the RO's December 1979 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In this appeal, the appellant seeks to reopen his claim of service connection for residuals of a right elbow fracture.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final December 1979 rating decision denying service connection for residuals of a right elbow fracture.  After considering this additional evidence, the Board concludes that new and material evidence has not been received to warrant reopening of the claim.

As set forth in detail above, the additional evidence includes the appellant's testimony to the effect that, although he fractured his right elbow prior to his second period of active duty, it was aggravated therein, as evidenced by difficulties he experienced while performing his duties.  

The Board finds that the appellant's contentions in this regard are essentially cumulative or redundant of contentions previously considered at the time of the prior rating decision denying service connection for residuals of a right elbow fracture.  As his recent statements and testimony contain essentially the same contentions as those which were previously considered, they are not new evidence.  See e.g. Reid v. Derwinski, 2 Vet. App. 312 (1992).

Similarly, the additional evidence received includes VA clinical records noting a history of a right elbow fracture as well as current symptoms and pathology.  Although these records were not previously considered by the RO at the time of the December 1979 rating decision, the information contained therein is cumulative and redundant of the evidence of record at the time of the prior final denial of the claim.  Thus, this additional evidence is not new and material. 38 C.F.R. § 3.156 (2014); see also Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (finding that medical evidence documenting a continued diagnosis or treatment is not new and material).

Finally, the Board notes that the record now contains the January 2008 and March 2014 VA medical examination reports described in detail above in which both examiners concluded that the appellant's residuals of a right shoulder fracture were not incurred in or aggravated during his periods of active duty.  Although these examination reports are new, given the opinion of the examiners, this additional evidence is not material because it fails to raise the reasonable possibility of substantiating the appellant's claim of service connection for residuals of a right elbow fracture, including on the basis of aggravation.  Rather, this evidence actually weights against the claim.

Under these circumstances, the Board finds that new and material evidence has not been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (in evaluating whether new and material evidence has been received, VA must consider whether the newly submitted evidence would trigger VA's duty to assist if the claim were reopened, including the potential provision of a VA medical examination to assess whether there is a nexus between a current qualifying condition and service).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for residuals of a right elbow fracture is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


II.  Hemorrhoids

The appellant has also contended that, during his period of active duty in 1964, he sought treatment and was advised that he had hemorrhoids.  He indicated that he was treated, but that his hemorrhoid condition has persisted since that time.  After carefully considering the evidence of record, the Board concludes that the preponderance of the evidence is against the claim.  

Although the appellant is certainly competent to describe hemorrhoids during his first period of active duty, the Board finds that his statements of hemorrhoids in service and on a continuous basis thereafter are lacking in credibility, as the contemporaneous evidence contradicts his recollections.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted). 

As set forth above, despite his claim that he was treated for hemorrhoids during service, the appellant's service treatment records are conspicuously silent for any notation of hemorrhoids.  The record on appeal shows that the appellant sought treatment during service on multiple occasions for perianal pruritis, yet none of these records note a finding of hemorrhoids.  The Board finds that had the appellant actually developed hemorrhoids during service as he now claims, it would have been recorded by military physicians, particularly on one of the occasions he was being treated for perianal pruritis.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).

The Board also notes that, when the appellant was examined in connection with separation from both periods of active service, the examinations specifically revealed that no hemorrhoids were present.  As such, there was actually affirmative evidence showing that he did not have hemorrhoids.

For these reasons, the Board finds that the appellant's statements that he developed hemorrhoids during his first period of active duty and that such hemorrhoids persisted thereafter are outweighed by the contemporaneous clinical records.  The contemporaneous records are entitled to more probative weight than the recollections of the appellant of events which occurred decades previously.  The Board further finds that the contemporaneous, objective documentary evidence, which indicates that hemorrhoids were not present during service or at service separation, is more probative than the remote assertions of the appellant made in the context of a claim for monetary benefits.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). 

The Board also notes that the record on appeal contains no probative evidence establishing that the appellant's current hemorrhoid condition is causally related to his active service or any incident therein.  Indeed, as set forth above, a VA examiner has concluded that the appellant's current hemorrhoid condition is not causally related to his active service or any incident therein, including treatment for perianal pruritis.  The Board considers this opinion to be persuasive and assigns it significant probative weight.  The opinion was provided by a qualified medical professional who has the clear expertise necessary to opine on the matter at issue in this case.  In addition, the examiner examined the appellant, considered his contentions, reviewed the medical record, and provided a rationale for his opinion, with citations to the evidence and applicable medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (providing "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence").  

The Board has considered the appellant's statements to the effect that he was told by treatment providers that his hemorrhoids may be related to cold weather in service because he had worn thermal underwear, which caused excessive perspiration leading him to develop a rash and hemorrhoids.  However, for the reasons discussed above, the Board assigns far greater probative weight to the opinion of the VA examiner, who considered and rejected this theory.  The examiner provided a clear explanation as to why the appellant's hemorrhoids were not related to cold weather gear and in-service perianal pruritis, with citations to the evidence and medical literature.  

The preponderance of the evidence is against the claim of service connection for hemorrhoids.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Increased Evaluation for Residuals of a Left Partial Parotidectomy

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

As a preliminary matter, the Board notes that, on September 23, 2008, VA amended the criteria for evaluating disabilities due to scars to "more clearly reflect [VA's] policies concerning the evaluation of scars."  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the appellant's claim was received after October 23, 2008, and he has not requested such consideration.  Thus, the prior version of the rating criteria will be applied.

Under those criteria, scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (effective August 30, 2002, to October 23, 2008).  The appellant is entitled to be rated under the Diagnostic Code which allows the highest possible evaluation for the clinical findings shown on objective examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The RO has rated the appellant's service-connected residuals of a left partial parotidectomy pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, the rating criteria for evaluating disfigurement of the head, face, and neck.  

Under Diagnostic Code 7800, a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  

Where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, an 80 percent rating is assigned.  

The eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:  (1) Scar is 5 or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note (1) (2008).

In this case, the evidence reflects that the appellant has a level parotidectomy scar located in the left anterior auricular area.  Measurements have varied somewhat between examinations.  At the September 2006 VA medical examination, for example, the scar measured 13 by 0.3 centimeters.  At the January 2008 VA medical examination, the scar measured about 10 by .2 centimeters, and at the March 2014 VA medical examination, the scar measured 8 by 1 centimeters.  At the January 2015 VA medical examination, the scar measured 10 by 0.1 centimeters.  

Although the measurements provided at the September 2006 and March 2014 VA medical examinations each meet the criteria for one characteristic of disfigurement (i.e. 13 or more centimeters at the September 2006 VA medical examination and at least .6 centimeters in width at the March 2014 examination), none of the other criteria have been met.  The scar has been described as level and nonadherent to the underlying tissue.  Although hypopigmentation, abnormal texture, and underlying soft tissue loss have been noted, repeated examination consistently indicates that such areas do not exceed 39 square centimeters.  The record also establishes that the appellant's parotidectomy residuals do not produce distortion or asymmetry of one feature such as his nose, chin, or forehead, or of a paired set of features such as his eyes, ears, cheeks, or lips.  Under these circumstances, a rating in excess of 10 percent under Diagnostic Code 7800 is not warranted.  

Under Diagnostic Code 7801, scars (other than those of the head, face, or neck), that are deep or that cause limited motion are rated as follows:  If the area or areas exceed 6 square inches (39 sq. cm.), a 10 percent rating is assigned.  If the area or areas exceed 12 inches (77 sq. cm.), a 20 percent rating is assigned.  Despite the location of the appellant's scar, the Board has considered this code, but finds that a compensable rating would not be warranted as his scar is not deep nor does it exceed 6 square inches (or 39 square centimeters.  As set forth above, repeated examinations have shown that, although the appellant's parotidectomy scarring includes some underlying loss of soft tissue, it is not deep and does not exceed 16 square centimeters.  Thus, application of this provision does not even result in a compensable rating. 

Under Diagnostic Code 7802, scars (other than those of the head, face, or neck), that are superficial and that do not cause limited motion are assigned a maximum 10 percent rating if the scar covers an area of 144 square inches (929 sq. cm.) or more.  Again, for the reasons discussed above, the appellant's scar does not meet the area requirements for a compensable rating under this code.

Diagnostic Code 7803 provides a maximum 10 percent rating for a superficial scar which is unstable.  Note (1) to this code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  In this case, repeated VA medical examinations have shown that the appellant's scar is stable, and he has not contended otherwise.  Thus, this provision is not for application.

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for superficial scars which are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  As set forth above, the appellant has reported on occasion that he experiences pain and numbness in the area of the scar.  At the September 2006 VA medical examination, for example, the appellant reported episodic pains in the left side of his face, presumably in the area of the scar.  The examiner indicated that there was no tenderness to the scar on examination, although there was superficial numbness in the area of the scar which was sensory only.  At the January 2008 VA medical examination, the appellant reported pain in the area of the scar with weather changes, and the examiner noted both tenderness and hypesthesia in the area of the scar.  At the March 2014 VA medical examination, the appellant denied that the scar was painful.  At the January 2015 VA medical examination, the appellant reported peri-incisional numbness, but denied pain in the area of the scar.  

Affording the appellant the benefit of the doubt, the Board finds that his additional symptoms of episodic pain in the area of the scar with peri-incisional numbness warrant a separate 10 percent rating under Diagnostic Code 7804.  These symptoms do not overlap with the findings used to support the current 10 percent rating under Diagnostic 7800.  Thus, assigning a separate 10 percent rating under Diagnostic 7804 does not result in prohibited pyramiding under 38 C.F.R. § 4.14.

Under Diagnostic Code 7805, scars are rated on limitation of function of the affected part.  In this case, the Board finds that no limitation of function attributed to the scar has been shown.  Although the appellant has reported symptoms, such as loss of saliva and perspiration with eating which he believes may be attributable to his service-connected disability, the objective evidence of record indicates that there are no symptoms attributable to the service-connected residuals of a parotidectomy other than the scar itself with periodic pain and incisional numbness.  At the March 2014 VA medical examination, the examiner concluded that the appellant's scar did not result in limitation of function, and the appellant exhibited no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.  At the January 2015 VA medical examination, the examiner again specifically found no limitation of function.  The remaining clinical evidence of record contains no indication that the appellant's symptoms of lack of saliva and perspiration with eating are associated with his service-connected residuals of a left partial parotidectomy.  Thus, these symptoms may not be considered in assigning the service-connected disability rating.  

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of the veteran's claim for an increased rating).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  All of the symptoms and pathology shown to be associated with the left partial parotidectomy have been contemplated in assigning the ratings above.  Moreover, there is no objective evidence of record demonstrating that the appellant's service-connected disability markedly interferes with his employment, beyond that contemplated by the rating schedule.  Indeed, he concedes that his scar does not affect his employment.  Likewise, there is no evidence of record showing that he has been frequently hospitalized due to this disability.  Indeed, it does not appear that he has ever been hospitalized for this disability since his separation from service.  Consequently, the Board finds that no further action on this matter is warranted.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating in excess of 10 percent for residuals of a parotidectomy.  A separate 10 percent rating, but no higher, is also warranted for the tender parotidectomy scar.  


IV.  Earlier Effective Date 

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2014); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

In other words, three possible effective dates may be assigned depending on the facts of the case.  First, if an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, i.e. the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Second, if an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred, i.e. the date the increase is factually ascertainable. 38 C.F.R. § 3.400(o)(2).  Third, if the increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2).  To make its determination, the Board must review all the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

Applying the facts in this case to the legal criteria set forth above, the Board concludes that an effective date earlier than August 7, 2006, for the assignment of a 10 percent disability rating for residuals of a left partial parotidectomy under Diagnostic Code 7800 is not warranted.

As set forth above, in a December 1979 rating decision, the RO granted service connection for residuals of a left partial parotidectomy and assigned an initial noncompensable disability rating, effective October 23, 1979, pursuant to Diagnostic Code 7899.  The RO also denied service connection for a malignant tumor on the left side of the face, finding that, although service connection had been established for residuals of a partial parotidectomy, the tumor itself had not been malignant.  The appellant did not appeal the RO's determination and has not contended otherwise.  

The record shows that, in June 1981, the appellant submitted an application for VA compensation benefits, seeking service connection for a "tumor [left] side of face near ear."  He indicated that he had received treatment at the Audie Murphy VAMC.  The RO treated the appellant's claim as an application to reopen his previously denied claim of service connection for a tumor on the left side of the face and advised him that, unless he submitted evidence showing that his condition had been incurred in or aggravated by service, no further action would be taken.  The appellant did not respond.

The Board has considered whether the June 1981 communication from the appellant could be considered as a claim for an increased rating for residuals of a parotid tumor, but concludes otherwise, particularly given the RO's clear notification to the appellant.  Moreover, the Board observes that, pursuant to its remand instructions, the AOJ sought to obtain clinical records from the Audie Murphy VAMC, where the appellant claimed to have received treatment, but was advised that no such records were available.  See 38 C.F.R. § 3.157 (2015).  

Chronologically, the Board notes that the appellant's first claim for an increased rating for his service-connected residuals of a parotidectomy was received by VA on August 7, 2006.  As noted, this is the current effective date assigned by the RO for the award of the 10 percent rating for the appellant's service-connected residuals of a left partial parotidectomy.  

The Board has carefully reviewed the record in order to determine if there was an earlier pending claim for an increased rating, but has identified no such document.  Nor has the appellant pointed to any communication evidencing an intent to seek an increased disability rating.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) (holding that the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  In fact, the appellant does not contend that his claim was received earlier than August 7, 2006.  At the July 2014 hearing, he testified that he could not recall filing a claim for an increased rating for his service-connected residuals of a left partial parotidectomy prior to August 2006.  

Regardless, the Board has considered the entire record, including VA clinical records, but finds that they do not provide a basis for an earlier effective date.  See 38 C.F.R. § 3.157(b) (2015).  As described above, VA attempted to obtain records from the Audie Murphy VAMC for the period from June 1980 to June 1982, but was advised that there were no records corresponding to that time period.  Moreover, at his September 2006 VA medical examination, the appellant testified that he had received no treatment for his service-connected residuals of a parotidectomy.  The Board has reviewed the VA clinical records currently associated with the records on appeal, but notes that they contain no indication whatsoever that the appellant's service-connected residuals of a parotidectomy had increased in severity earlier than the date of receipt of the claim on August 7, 2006.  See Massie v. Shinseki, 25 Vet. App. 123, 132 (2014) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened.").  Absent any indication in any of the VA clinical records of a worsening in the appellant's disability, there is no basis for an earlier effective date prior to August 7, 2006, pursuant to section 3.157(b)(1).  Id. at 134 (noting that "[a]lthough the language of § 3.157(b)(1) does not expressly require that a report of examination or hospitalization indicate that the veteran's service-connected disability worsened since the time it was last evaluated, any interpretation of § 3.157(b)(1) that does not include such a requirement would produce an absurd result").  The Board finds that nothing in these VA clinical records demonstrates a worsening in the appellant's disability or otherwise contains any finding upon which to conclude that that the appellant's disability met the criteria for a 10 percent rating prior to August 7, 2006.

Having determined that the date of receipt of the appellant's claim for an increased rating for his service-connected low back disability was August 7, 2006, the Board must next look to all the evidence of record to determine if any increase in disability was ascertainable in the year prior to the date of receipt of the claim.  See 38 C.F.R. § 3.400(o) (2015); see also Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  In that regard, as delineated in detail above, the evidence of record contains no basis upon which to conclude that there was an ascertainable increase in the severity of the appellant's disability in the year prior to the date of receipt of his claim.  The appellant has pointed to no such evidence, nor has he alleged that his service-connected residuals of a parotidectomy disability increased in severity in the year prior to the date of receipt of his claim.  Thus, the Board finds that an effective date of August 7, 2006, but no earlier, for the assignment of a 10 percent rating for service-connected residuals of a parotidectomy is appropriate.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  There is no legal basis upon which to assign an earlier effective date and the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for residuals of a fracture of the right elbow is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to a rating in excess of 10 percent for residuals of a left partial parotidectomy is denied.

Entitlement to a separate 10 percent rating for a tender left partial parotidectomy scar is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than August 7, 2006, for the grant of a 10 percent disability rating for residuals of a left partial parotidectomy is denied.  




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


